UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIANO FITZ, CARMELO BAEZ,
JESUS BAEZ, MIGUEL VASQUEZ, and
OSCAR PORTILLA,

                      Plaintiffs,                                ORDER

            - against -                                    17 Civ. 8919 (PGG)

BETHEL GOURMET FOOD CORP., and
YEONG Y. KIM, jointly and severally,

                      Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this matter previously scheduled for

December 18, 2019 is adjourned to December 19, 2019 at 10:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York, and that

Andrew M. Park and Jong Chan Park attend the conference. The parties are directed to inform

Andrew M. Park and Jong Chan Park of the new time.

Dated: New York, New York
       December U, 2019                    SO ORDERED.



                                           .kif
                                           United States District Judge
